Title: To James Madison from Samuel Smith, 3 May 1808
From: Smith, Samuel
To: Madison, James



Sir,
Balte. 3 May 1808

Inclosed I Send you a Copy of a letter from the Capt. of a Ship belonging to Balte. from which it would appear that the Dutch Govt. has relaxed So far as to permit the Vessel, (that from Circumstances Could not have been informed of the Milan Decree) to Entry.  Under this permission British Cargoes have been Shipped from Londaon on board American Vessels, furnished with paper, forged for the purpose, as if they had actually gone from New York.  Can Mr. Bourne be ignorant of Such Conduct?  If he is, it Certainly was well known to the Masters of Vessels then at Amsterdam.  I am Dr. Sir Your friend & Servt.

S. Smith

